Citation Nr: 1730056	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  06-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability, as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease.

2.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 and from October 1963 to October 1966.

The matter of entitlement to service connection for a back disability is before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veteran's Claims (Court).  It originally came before the Board on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was previously before the Board in October 2010, when it was remanded for additional development, and in July 2012, when the Board denied the claim.  Subsequently, the Veteran appealed that decision to the Court, resulting in a May 2014 Memorandum Decision vacating the Board's July 2012 decision with respect to the back disability claim.  In March 2015, the Board remanded the matter for compliance with the Court's directives, and again in June 2016 for further development. 

The matter of entitlement to service connection for a left foot disability is before the Board on appeal from an August 2005 rating decision that declined to reopen the claim, which was previously denied.  The matter was previously before the Board in October 2010, when it was reopened and remanded for further development, and in July 2012, September 2013, March 2014, March 2015, and June 2016, when it was again remanded for additional development.  

In April 2010, the Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of that hearing is of record.  The Veteran was offered the opportunity for another hearing before a VLJ who would decide his case in February 2015 correspondence.  As noted in the Board's prior remands, the Veteran failed to respond within the allotted 30 days and has subsequently not requested a new hearing.  As such, the Board finds the Veteran has waived his right to such hearing. 

During the course of the appeal, the Veteran's claims file was transferred to the custody of the Chicago, Illinois RO, which is now the agency of original jurisdiction (AOJ) over the current appeal.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's back disability was not caused nor aggravated by the Veteran's service-connected left knee internal derangement with traumatic degenerative joint disease.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability, as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in May 2005 and January 2006 letters, prior to the August 2005 and March 2006 rating decisions on appeal, respectively. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In this regard, the Board notes the RO, per the Board's June 2016 remand directives, sent the Veteran correspondence asking him to submit private records he identified at his April 2010 Board hearing.  As the Veteran has not submitted the requested evidence, the Board finds it has fulfilled its duty to assist and additional development is unnecessary.  See Wood v. Derwinski, 1Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  

In addition, the Veteran was afforded a VA examination in November 2010.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board in April 2010 and, as noted above, again in February 2015 but the Veteran declined the latter.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  It requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for a lumbar spine condition, which he claims is secondary to his left knee disability.  Initially, the Board notes the Veteran has a current diagnosis of degenerative disc disease in the lumbar spine.  Additionally, he is service-connected for left knee derangement with traumatic degenerative joint disease of the left knee.  As such the issue to resolve is whether the Veteran's left knee disability caused or aggravated his lumbar spine condition. 

Several medical opinions have been proffered regarding this issue.  The Court found the November 2010 opinion inadequate as it was unclear whether the examiner considered the Veteran's work as a crane operator for thirty years to be mostly sedentary or physical.  In the opinion, the examiner premised his negative opinion, in part, on the assumption that during the Veteran's post-service career, he "did quite a bit of heavy work in the steel mills after discharge and this could easily account for his lumbar spine problems," despite acknowledging the Veteran's position as a crane operator for 30 years.  Upon the Board's March 2015 remand the examiner listed the physical requirements of a steel mill crane operator which included the ability to stand, walk, stoop, kneel, squat, crawl, and twist, as well as the ability to frequently lift and/or push or pull up to 25 pounds and occasionally lift and/or push or pull up to 50 pounds. 

Upon the Veteran's request for a new medical opinion, an examiner provided one in October 2015.  First, in his report, the examiner noted the evidence reviewed which included STRs, VA treatment records, Social Security Administration (SSA) records, the Veteran's lay statements throughout the appeal period and at his Board hearing, and the previous examinations and medical opinions.  Then, the examiner noted the absence of any complaint, finding, or treatment of a back disorder during the Veteran's periods of service.  Specifically noted was the Veteran's October 1966 separation physical examination at Walter Reed General Hospital, which included the Veteran's left leg injury diagnosed as a contusion and noted a history of internal derangement of the left knee suffered while playing basketball.  The examiner noted the left knee diagnoses occurred when he was transferred from the Army General Hospital in Frankfurt, Germany to Walter Reed.  Next, the examiner discussed the Veteran's SSA records which included a daily activity questionnaire, dated July 2005, in which the Veteran describes his "left foot, right foot, and both hands are heavily irritated from 30 years in steel mill." Lastly, the examiner noted that a limited review of the scientifically based medical literature does not provide an association, not causal or for permanent worsening between a left knee disorder with degenerative joint disease (DJD) and the development of a back disability with degenerative disc disease (DDD) and DJD of the lumbar spine.  The examiner also seemed to support his rationale on the Veteran's 30-year work history which, "while sedentary, involved and required physical activity.  Thus, the examiner opined the Veteran's lumbar back condition was not caused or aggravated by his service-connected left knee disability. 

The Board acknowledges the Veteran's assertion that his lumbar back condition is secondary to his left knee disability.  However, as a lay person, the Veteran is not competent to make such a determination which is of a medical nature as neither the record nor the Veteran has established he is medically trained to make such determinations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Rather, the Board is persuaded by the October 2015 medical opinion.  That medical opinion considered the Veteran's claims, the medical evidence, and the scientific literature applicable to the issue and found no nexus between the Veteran's service-connected left knee disability and his lumbar back condition.  As such, the Board finds the preponderance is against the Veteran's secondary service connection theory of entitlement.  

The Veteran has also made statements which raise the theory of entitlement of direct service connection.  During his Board hearing, the Veteran recalled an incident in which he slipped and fell backwards on his knee and then on his back.  The Veteran stated he was unable to get up and was taken to a medical tent and then to the base hospital with a swollen knee.  He also asserted he complained about the pain in his lower back although the main injury was his left knee.  However, the Veteran's recollection of the incident seems to have changed throughout the appeal.  At his November 2010 VA examination he stated he slipped while walking down a ramp.  The contemporaneous medical records provide yet another account of the incident.  The medical evidence indicates the Veteran fell on his knee during a game of basketball.  The STRs do not contain any complaint or treatment for the lower back.  As noted above, his separation examination shows a normal spine. 

Additionally, a careful review of the Veteran's service treatment records (STRs) reveals no reported history of arthritis or rheumatism at enlistment and separation.  The Veteran's physical examinations at enlistment and separation for both periods of service were normal, including the spine and other musculoskeletal areas with the exception of noted left knee derangement in his October 1966 separation exam.

While the Board acknowledges the Veteran's statements, the evidence of record does not support his assertions.  As such, the Board finds the preponderance of the evidence is against a finding of direct service connection.  

Briefly, the Board notes the evidence does not show that the Veteran's lumbar back condition manifested to a degree of 10 percent or more within one year of separation from service.  As such, the presumption under 38 C.F.R. § 3.309 (a) does not apply to the Veteran.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a back disability, as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease is denied. 


REMAND

Regretting additional delay, the Board determines additional development is required before adjudicating the Veteran's claim for service connection for a left foot disability.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In its September 2013 remand, the Board directed the examiner to provide an opinion regarding direct service connection for the Veteran's left foot condition.  In his October 2013 medical opinion, the examiner opined the Veteran's left foot condition was not incurred or otherwise related to either of his periods of service.  In support of this opinion, the examiner stated the Veteran's STRs indicated he hurt his left knee in basketball activity but there was no injury or prolonged treatment to his left foot.  However, a review of the Veteran's STRs contradicts the examiner's rationale. 

A report of medical history for separation dated May 1963 indicates the Veteran marked "yes" to foot trouble.  However, no explanation or detail was provided.  The physician's summary also indicates there was foot trouble but that it was not treated.  Further, treatment records dated November 1964 indicate the Veteran fell on the lateral aspect of the left foot while playing basketball.  The records also indicate there was pain which increased when the Veteran put weight on the left heel. 

The Board acknowledges the Veteran's main theory of entitlement regarding his left foot condition is secondary service connection.  However, the Board must address theories of entitlement raised by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory"); Robinson v. Peake, 21 Vet. App. 545, 553 (2008) ("[T]he Board's obligation to analyze claims goes beyond the arguments explicitly made.  However, it does not require the Board to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Given the evidence showing injury and treatment to the left foot during service, the Board finds a new medical opinion addressing direct service connection is warranted.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an examiner with sufficient experience and expertise to render the requested opinion.  Upon a review of the record, the physician should opine whether it is at least as likely as not (i.e., at least 50 percent probable) that a left foot disability originated in service or is otherwise etiologically related to service, to include as being consequentially related to the evidence indicating he injured and was treated for his left foot in service. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Undertake any other development determined to be warranted.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


